Citation Nr: 1642156	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  11-14 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from September 1956 to August 1961.  
This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative medical evidence shows the Veteran does not have a current diagnosis of PTSD.  

2.  The most probative evidence indicates that the Veteran's diagnosed acquired psychiatric disorders did not manifest in service or for many decades thereafter, and are not shown to be otherwise causally or etiologically related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by an April 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, a VA medical opinion, and the statements of the Veteran and his representative.

The Board finds compliance with its February 2016 remand instructions in that an adequate VA medical opinion was obtained in May 2016.  The clinical psychologist considered all relevant evidence of record, including the Veteran's statements, and provided a reasoned rationale for the opinions rendered.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the case is ready for adjudication.

II.  Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder based on his military experiences.  He contends that he killed in combat in Korea, and one time when he was on guard duty an enemy shot his "good buddy Sgt. Rivera."  The Veteran went to aid Sgt. Rivera, who pulled out a letter from his pocket, told the Veteran to give it to his girlfriend, and then died.  See June 2008 Statement in Support of Claim (VA Form 21-4138).  Another stressor allegedly occurred when sweeping the mountains of Korea for mines.  A mine exploded that killed his "battle buddy (. . .)" instantly.  See July 2009 VA Form 21-4138.  

The Board notes that the Veteran filed a separate claim for Alzheimer's disease.  Service connection for "Alzheimer's dementia" was denied in the July 2008 rating decision.  The Veteran did not appeal that decision; therefore, service connection for Alzheimer's disease, dementia, and/or memory loss is not before the Board and will not be considered in this decision.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires competent evidence showing (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Personnel records show the Veteran served in Korea from March 1957 to July 1958.  As such, he served more than two years after the end of the Korean conflict and had peacetime, rather than combat, service.  See 38 C.F.R. § 3.2 (2015).  His military specialties while serving in Korea were ammo bearer, pioneer, and combat engineer.

The Veteran's service treatment records, to include entrance and discharge examination reports, are silent for any psychological symptoms, treatment, or diagnoses, including concussions and/or brain injury.  On his May 1958 and August 1961 discharge medical histories, he denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory, and nervous trouble of any sort.  

A March 2008 VA geriatric primary care nursing note shows the Veteran reported two of the four PTSD symptoms assessed.  He stated that he thought about the war a lot now and could not sleep at times.  He also had a positive screen for depression.  

The Veteran first sought psychiatric treatment in April 2008.  He reported problems sleeping and that some disguised Korean men were following him and coming to get him at night.  The Veteran stated that he was a Korean war veteran and that one of his good friends was killed next to him during combat.  He also reported memory problems and feeling depressed due to financial problems and the probability of losing his home.  A Mini Mental Status Examination (MMSE) score was 26/30.  The diagnoses were Delusional Disorder Not Otherwise Specified (NOS), Cognitive Disorder NOS, and rule out Dementia and PTSD.

In May 2008, the Veteran was diagnosed with PTSD.  He endorsed every symptom on the Primary Care PTSD screen and the PTSD Checklist-Civilian.  He reported sleep difficulties, delusions, memory problems, depression, increased sadness, crying, and feeling worthless.  He reported vivid recollections of war, such as witnessing friends getting killed in combat, and hypervigilance at night.  He also reported he might hurt himself if he lost his home due to the inability to pay the taxes.  His wife stated that he had always been a nervous person, but, since his memory started to get bad a few years ago, he spoke more of the war and Koreans.  The Veteran was noted to be partially oriented with fair cognitive functioning.  

June, July, and August 2008 psychiatry notes show that overall the Veteran's symptoms had improved with medication and that he was less delusional.  He continued to report feeling depressed and that his main issue was concern about not being able to pay his property taxes and losing his home.  He also reported having sleep difficulties, seeing scenes from Korea almost every night, and having nightmares.  Cognitive functioning was noted to be fair and moderate.

A September 2008 psychiatry note shows the Veteran's wife reported he was doing much better.  He was not as delusional, preoccupied with the war, or depressed as he had been.  They were moving to California to live with family.  The Veteran was more optimistic about the future and was not acutely psychotic.  Cognitive functioning was fair.  

March 2009 and December 2014 Primary Care PTSD screening tests were negative.

At a January 2015 neuropsychological evaluation, the Veteran reported memory problems, but was confused with regard to the onset.  He thought they might be related to three concussions he had had in the military in Korea related to tanks.  He reported being depressed and that he saw Korean people.  The Veteran's wife reported noticing cognitive decline for the past four years and that he had hallucinations.  On examination, he was alert, but grossly disoriented.  There were no overt signs of psychosis or paranoia.  A MMSE score was 10/30.  Neuro-psychological evaluation data clearly revealed evidence of likely acquired, multi-faceted, and persistent cognitive disorder to an overall severe degree.  The diagnoses were Dementia NOS (Major Neurocognitive Disorder; probable Dementia of the Alzheimer's Type (DAT)), possible remote Traumatic Brain Injury, Depression NOS, Anxiety NOS, and rule out PTSD.

A VA medical opinion was obtained in May 2016.  After performing a thorough review of the claims file, the clinical psychologist opined that the Veteran did not meet full criteria for a diagnosis of PTSD based on the January 2015 neuro-psychological examination.  There was no evidence to suggest he was exhibiting any PTSD-avoidance behaviors or his PTSD symptoms caused clinically significant distress or impairment in functioning.  The psychologist noted the Veteran's MMSE score at that time indicated a severe level of cognitive impairment.  

The psychologist opined further that PTSD did not appear to be an appropriate diagnosis for the Veteran at any time.  When forming this opinion, the psychologist considered the inappropriate use of screening tools to formally diagnose PTSD in May 2008 rather than a structured clinical interview; the Veteran's difficulty (despite relatively intact cognitive processes at the time) in providing a consistent account of an event that met Criteria A for a PTSD diagnosis; his reported intrusion symptoms related to implausible events; personal financial stressors in the Veteran's life at the time the symptoms were first reported; the lack of evidence to support his claim that his PTSD began on July 3, 1957; and the apparent resolution of PTSD symptoms from at least 2009 until 2014, as evidenced by lack of mental health treatment and negative scores on PTSD screening tools. 


Analysis

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.

Turning first to establishing service connection for PTSD, the Board finds the May 2016 medical opinion of the VA psychologist that the Veteran does not meet the criteria for a diagnosis of PTSD to be highly probative.  The psychologist based her opinion on a thorough review of the claims file and provided a detailed report and analysis of multiple factors to support her opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  For these reasons, the opinion by the psychologist is afforded greater probative value than the diagnosis of PTSD provided in May 2008.  To the extent that VA treatment records relied upon by the VA psychologist are not of record, the Board finds there is no prejudice to the Veteran in that a diagnosis of PTSD and the symptoms on which it was based are of record.

Based on the absence of a current diagnosis of PTSD, the Board finds that the preponderance of the evidence is against the claim, and service connection for PTSD is denied.

There are current diagnoses of depression and anxiety; therefore, the first element of service connection is satisfied.  However, service treatment records show no evidence of diagnosis of or treatment for depression or anxiety during service.  The first objective evidence that the Veteran reported a symptom of any acquired psychiatric disorder was not until March 2008, more than 47 years after discharge from service.  The passage of many decades between discharge from service and the medical documentation of a claimed disorder is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Significantly, there also is no competent medical evidence or opinion suggesting that there exists a medical nexus between any currently diagnosed acquired psychiatric disorder and the Veteran's military service.  

The Veteran has contended that his current psychiatric disorders resulted from in-service stressors.  However, the Veteran, as a layperson without any medical training and expertise, is not qualified to render a medical opinion about the diagnosis or cause of PTSD or any other psychiatric diagnosis.  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his psychiatric disorders.

In sum, the most probative evidence indicates that the Veteran's diagnosed acquired psychiatric disorders did not manifest in service or for many decades thereafter, and are not shown to be otherwise causally or etiologically related to service.  As the preponderance of the evidence is against the claim for service connection for any acquired psychiatric disorder, the benefit-of-the-doubt doctrine is not applicable and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


